Title: To James Madison from Harry Toulmin, 17 February 1812 (Abstract)
From: Toulmin, Harry
To: Madison, James


17 February 1812, Fort Stoddert. Is uncertain whether he has deviated from “etiquette” in addressing a public letter to JM personally, rather than to the secretary of state. “The idea … was suggested by a friend, and there was not time enough then to avail myself of it without losing another week.… I feel that I have lost too many weeks already, occasioned at first by a total ignorance of the charges made against me, and since that, by something of the carelessness of conscious rectitude and … repugnance at descending into the arena, against such dishonourable combatants.” Understands from a Natchez newspaper article, presumably inserted by [Joseph P.] Kennedy, that the territorial assembly has directed a copy of the grand jury charges against him to be forwarded to JM. “On this account, therefore, I have perhaps, not gone out of the proper channel.”
“As I can form no idea what steps congress may have taken; I cannot tell whether it would be proper or not, that my letter to you should be laid before that body: but I pray you to do it, if … it should be consistent with order and the usages of government, and if in your judgement, it will facilitate any preliminary enquiries … and in any degree render service to the interests of truth & justice.” Wonders whether the vindication he sent to JM might be printed and laid informally before the members of Congress and the territorial assembly. Will write to his friend [John] Graham on this subject.
Believes the attack made on him was prepared over several years. Suspects that at first, in 1807, the intention was to murder him as he traveled through the woods, but he was cautious until the cause, “the pending trials of Kennedy for his various offences, was over.” “Acquittals gave confidence to the adversaries of law” and it became “both safer and nobler to impeach than to murther the judge.” Articles of impeachment were drawn up by Kennedy (probably the same as those in the current presentment), but James Caller “ridiculed Kennedy’s plans, and probably prevented their execution.” Subsequent developments—notably his opposition to the Mobile expedition and his refusal to support [James] Caller for the territorial assembly—“afforded to Kennedy new prospects of triumph.” “Still, assassination, seems to have been the first thought. After the parties accused of raising the Mobile army had been bound over … every effort was made at that court to create confusion, to provoke me and to produce a riot: whilst Kennedy and his friends who all came armed, were to commence the business, by a personal & perhaps deadly attack on Capt. Gaines. The project failed.”
Soon after, a superior court was held at St. Stephens in Washington County. “Whispers passed about concerning treason and letters found in the pocket of a man who had been killed by the conventionalists of Pascagola, addressed to him by the judge of Washington district, and it was supposed that a presentment could be procured against me, on the testimony of chief justice [John] Caller or Justice Buford, but one of them happened to be too drunk to be examined, and the court unfortunately discharged the Grand Jury before he became sober.”
In Baldwin County in the fall of 1810, however, his enemies were more successful. Buford was foreman of the grand jury, “his brethren were extremely ignorant,” and the clerk, “an ignorant young man, an uncle of Kennedy’s wife,… readily adopted Kennedy’s proposal of altering the jurors’ oath.” “The attorney genl being absent;… a mere tool of Col. Caller’s acted in his stead: Reuben Kemper of Bayou Sara, who had not come to his own trial,… came to swear against me.” These circumstances favored the scheme, as did his own ignorance of it and that of his friends. Will not describe the grand jury, as this could not be done without his “seeming to descend to detraction.” Hopes nevertheless that their success will bring some benefit, even if he will suffer “a temporary odium” should Congress impeach him. His impeachment would bring out from their homes “to the city of Washington a large proportion of the most respectable part of our population” and in the meantime suspend the operations of justice throughout the county. On the other hand, it would “develop a knowledge of this country and its citizens and … satisfy Congress of the folly and madness of expecting that in the present state of our settlements, any thing like real liberty or law should prevail over such a widely extended tra[c]t of country as the Mississippi territory whether under the controul of the federal government as one district, or erected into a single state.”
Hopes [territorial] governor [David] Holmes is still in Washington and begs JM to assure him that “not one syllable” of what he has written “was dictated by the slightest desire to reflect on his administration.” He too will regret “the darkness which has been spread round about him with regard to this district.” Provides details showing that the justices of Baldwin County lack qualifications for their office. Alludes in the documents enclosed in his [13 Feb.] letter to JM to the concern he has had “in providing for the troops at this place.” “This circumstance … has been used, to make an impression to my disadvantage on the minds of gentlemen at a distance.” Declares the causes to be his poverty and the need to provide for a large family. Has used this temporary engagement only to aid his finances in “a struggle for official independence”; his concern in the business will end next May. “Very far am I from coveting a continuance in my present judiciary station.… But I cannot abandon it whilst a shaddow of suspicion is suffered to hang over me.… But did the government see fit to employ me in any territory to be erected out of this, or in Florida,… it would be grateful to my feelings.”
